Title: Théodore Pahlen’s Account of a Visit to Monticello, [between 15 April and 15 May 1811]
From: Pahlen, Count Théodore
To: Romanzoff, Nicolas de


          
            between 15 Apr. and 15 May 1811
          
          Depuis peu je suis revenu d’une tournée en Virginie & quoique ce voyage n’ait rien de commun avec les affaires, j’ai cependant cru que Votre Excellence ne serait pas fachée d’en apprendre la relation, ne l’ayant entrepris que pour présenter mes respects à Mr Jefferson. La campagne qu’il habite se trouve en Virginie à peu près à 200. werstes au Sud de Washington. Après être parvenu à Monticello tant bien que mal par d’assez mauvais chemins, j’ai été grandement récompensé par le séjour que j’y ai fait. Mr Jefferson réunit  les rares qualités de l’homme d’Etat, du Savant & de l’homme aimable. Son esprit actif embrasse tout ce qui est utile ou intéressant; par l’invention d’une nouvelle charrue il hâte les progrets de l’agriculture & dans le même tems il rectifie par des observations astronomiques la position de son pays.
          Dès mon arrivée aux Etats-Unis j’avais écrit à Mr Jefferson pour lui faire connaître combien Sa Majesté l’Empereur conservait d’estime & de considération pour lui & à Monticello je lui ai répété de vive voix tout ce que Sa Majesté Impériale m’avait chargé de lui dire.
          C’est toujours avec la plus vive sensibilité que Mr Jefferson parle de son attachement pour Sa Majesté l’Empereur; il sait dignement apprécier les rares qualités d’un Souverain Philantrope & Son buste se trouve dans son sallon.
          Je ne connais pas de vieillesse plus heureuse que celle de Mr Jefferson; malgrè 68. ans il conserve toute la vigueur & toute la vivacité de son esprit;  il est entouré de sa fille & de ses petits enfans qui le chérissent au delà de toute expression; il est justement estimé par tout homme bien pensant & loin des intrigues du monde il a la jouissance de voir prospérer le pays qu’il a contribué à rendre indépendant & heureux.
         
          Editors’ Translation
          
            
              between 15 Apr. and 15 May 1811
            
            I recently returned from a tour of Virginia and, although this trip had nothing to do with diplomatic affairs, I nevertheless thought that an account of it would please Your Excellency, because I only made it to pay my respects to Mr. Jefferson. He lives in the Virginia countryside about 200 versts south of Washington. After reaching Monticello not without some difficulty over rather poor roads, I had a very rewarding stay there. Mr. Jefferson combines the rare qualities of the statesman, the scholar, and the sociable man. His active mind encompasses all that is useful or interesting. He has accelerated the progress of agriculture by inventing a new plow and, at the same time, calculated a corrected geographical location of his country estate using astronomical observations.
            I had written to Mr. Jefferson as soon as I arrived in the United States to let him know how much respect and consideration His Majesty the Emperor has for him, and at Monticello I repeated in person everything His Imperial Majesty had asked me to tell him.
            Mr. Jefferson always speaks with the most profound feelings about his attachment to His Majesty the Emperor. He knows how to appreciate properly the rare qualities of a philanthropic sovereign and displays the Emperor’s bust in the parlor.
            I know of no happier old age than that of Mr. Jefferson. Despite his 68 years, his mind retains all of its vigor and alertness. He is surrounded by his daughter and her young children, who cherish him beyond measure. He is justly respected by every right-minded man and, now withdrawn from the world’s intrigues, he rejoices in viewing the prosperity of the country to whose independence and happiness he contributed.
          
        